In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  11-­‐‑3853  
UNITED  STATES  OF  AMERICA,  
                                                              Plaintiff-­‐‑Appellee,  
                                         v.  

ROD  BLAGOJEVICH,  
                                                         Defendant-­‐‑Appellant.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
                No.  08  CR  888-­‐‑1  —  James  B.  Zagel,  Judge.  
                          ____________________  

      ARGUED  DECEMBER  13,  2013  —  DECIDED  JULY  21,  2015  
                   ____________________  

    Before  EASTERBROOK,  KANNE,  and  ROVNER,  Circuit  Judges.  
    EASTERBROOK,   Circuit   Judge.   Rod   Blagojevich   was   con-­‐‑
victed   of   18   crimes   after   two   jury   trials.   The   crimes   include  
attempted   extortion   from   campaign   contributors,   corrupt  
solicitation  of  funds,  wire  fraud,  and  lying  to  federal  investi-­‐‑
gators.   The   first   trial   ended   with   a   conviction   on   the   false-­‐‑
statement   count   and   a   mistrial   on   the   others   after   the   jury  
could  not  agree.  The  second  trial  produced  convictions  on  17  
additional  counts.  At  the  time  of  his  arrest  in  December  2008,  
2                                                                   No.  11-­‐‑3853  

Blagojevich   was   Governor   of   Illinois;   the   state   legislature  
impeached   and   removed   him   from   office   the   next   month.  
The   district   court   sentenced   Blagojevich   to   168   months’   im-­‐‑
prisonment   on   the   counts   that   authorize   20-­‐‑year   maximum  
terms,  and  lesser  terms  on  all  other  counts.  All  sentences  run  
concurrently,  so  the  total  is  168  months.  Because  the  charges  
are  complex,  the  trials  long,  and  the  issues  numerous,  an  ef-­‐‑
fort   to   relate   many   details   would   produce   a   book-­‐‑length  
opinion.   Instead   we   present   only   the   most   important   facts  
and   discuss   only   the   parties’   principal   arguments.   All   else  
has  been  considered  but  does  not  require  discussion.  
     The   events   leading   to   Blagojevich’s   arrest   began   when  
Barack  Obama,  then  a  Senator  from  Illinois,  won  the  election  
for  President  in  November  2008.  When  Obama  took  office  in  
January  2009,  Blagojevich  would  appoint  his  replacement,  to  
serve   until   the   time   set   by   a   writ   of   election.   See   Judge   v.  
Quinn,  612  F.3d  537  (7th  Cir.  2010).  Before  the  2008  election,  
federal   agents   had   been   investigating   Blagojevich   and   his  
associates.  Evidence  from  some  of  those  associates  had  led  to  
warrants  authorizing  the  interception  of  Blagojevich’s  phone  
calls.  (The  validity  of  these  warrants  has  not  been  contested  
on   this   appeal.)   Interceptions   revealed   that   Blagojevich  
viewed   the   opportunity   to   appoint   a   new   Senator   as   a   bo-­‐‑
nanza.  
      Through   intermediaries   (his   own   and   the   President-­‐‑
elect’s),   Blagojevich   sought   a   favor   from   Sen.   Obama   in   ex-­‐‑
change   for   appointing   Valerie   Jarrett,   who   Blagojevich   per-­‐‑
ceived  as  the  person  Sen.  Obama  would  like  to  have  succeed  
him.  Blagojevich  asked  for  an  appointment  to  the  Cabinet  or  
for  the  President-­‐‑elect  to  persuade  a  foundation  to  hire  him  
at   a   substantial   salary   after   his   term   as   Governor   ended,   or  
No.  11-­‐‑3853                                                                   3  

find  someone  to  donate  $10  million  and  up  to  a  new  “social-­‐‑
welfare”  organization  that  he  would  control.  The  President-­‐‑
elect  was  not  willing  to  make  a  deal,  and  Blagojevich  would  
not   appoint   Jarrett   without   compensation,   saying:   “They’re  
not   willing   to   give   me   anything   except   appreciation.   Fuck  
them.”  
     Blagojevich  then  turned  to  supporters  of  Rep.  Jesse  Jack-­‐‑
son,  Jr.,  offering  the  appointment  in  exchange  for  a  $1.5  mil-­‐‑
lion  “campaign  contribution.”  (We  put  “campaign  contribu-­‐‑
tion”   in   quotation   marks   because   Blagojevich   was   serving  
his  second  term  as  Governor  and  had  decided  not  to  run  for  
a  third.  A  jury  was  entitled  to  conclude  that  the  money  was  
for  his  personal  benefit  rather  than  a  campaign.)  Blagojevich  
broke  off  negotiations  after  learning  about  the  wiretaps,  and  
he  was  arrested  before  he  could  negotiate  with  anyone  else.  
     The   indictment   charged   these   negotiations   as   attempted  
extortion,   in   violation   of   18   U.S.C.   §§  2   and   1951,   plus   cor-­‐‑
rupt   solicitation   of   funds   (18   U.S.C.   §§  371   and   666(a)(1)(B))  
and  wire  fraud  (18  U.S.C.  §§  1343  and  1346).  The  indictment  
also  charged  Blagojevich  with  other  attempts  to  raise  money  
in  exchange  for  the  performance  of  official  acts,  even  though  
federal   law   forbids   any   payment   (or   agreement   to   pay),   in-­‐‑
cluding   a   campaign   contribution,   in   exchange   for   the   per-­‐‑
formance   of   an   official   act.   See   McCormick   v.   United   States,  
500  U.S.  257  (1991).  We  give  just  two  examples.  
     First,   when   lobbyists   for   Children’s   Memorial   Hospital  
sought  an  increase  in  reimbursement  rates  for  Medicaid  pa-­‐‑
tients,   Blagojevich   (through   intermediaries)   replied   that   he  
would  approve  an  extra  $8  to  $10  million  of  reimbursement  
in  exchange  for  a  “campaign  contribution”  of  $50,000.  Blago-­‐‑
jevich   initially   approved   a   rate   increase   but   delayed   and  
4                                                                No.  11-­‐‑3853  

then   rescinded   it   when   waiting   for   a   contribution;   he   was  
arrested  before  any  money  changed  hands.    
    Second,  after  the  state  legislature  had  approved  an  exten-­‐‑
sion  of  a  program  that  taxed  casinos  for  the  benefit  of  race-­‐‑
tracks—see   Empress   Casino   Joliet   Corp.   v.   Balmoral   Racing  
Club,  Inc.,  651  F.3d  722  (7th  Cir.  2011)  (en  banc);  Empress  Ca-­‐‑
sino  Joliet  Corp.  v.  Johnston,  763  F.3d  723  (7th  Cir.  2014)—but  
before   Blagojevich   signed   the   bill,   he   attempted   to   ensure  
that  John  Johnston,  who  owned  interests  in  two  of  the  race-­‐‑
tracks,   fulfilled   a   $100,000   “campaign”   pledge.   Blagojevich  
had   intermediaries   inform   Johnston   that   the   bill   would   not  
be  signed  until  the  money  arrived.  Blagojevich  was  arrested  
before   he   signed   the   bill   (and   before   Johnston   signed   a  
check).  
    These   charges   led   to   guilty   verdicts   at   the   second   trial.  
The   charge   that   produced   a   guilty   verdict   at   the   first   trial  
was  that  Blagojevich  had  lied  to  the  FBI  in  2005,  violating  18  
U.S.C.  §1001.  Investigations  of  Blagojevich’s  associates  began  
shortly  after  he  took  office  as  Governor  in  2003,  and  by  2005  
the   FBI   wanted   to   ask   Blagojevich   what   he   knew   about   his  
associates’   conduct.   He   agreed   to   an   interview   in   his   law-­‐‑
yer’s   office.   Agents   asked   whether   Blagojevich   took   contri-­‐‑
butions  into  account  when  approving  state  contracts  or  mak-­‐‑
ing   appointments.   He   replied   “that   he   does   not   track   who  
contributes  to  him  and  does  not  want  to  know  and  does  not  
keep  track  of  how  much  they  contribute  to  him.”  So  an  agent  
testified,  relying  on  his  notes.  At  Blagojevich’s  insistence,  the  
interview  was  not  recorded,  but  a  jury  could  find  the  agent’s  
testimony  accurate.  The  jury  also  concluded  that  this  answer  
was  knowingly  false,  because  in  2005  and  earlier  Blagojevich  
regularly   found   out   who   contributed   how   much.   (The   jury  
No.  11-­‐‑3853                                                                5  

was  told  to  assess  the  honesty  of  this  answer  based  solely  on  
how   Blagojevich   had   conducted   himself   from   2003   through  
2005.)  
   Blagojevich   now   asks   us   to   hold   that   the   evidence   is   in-­‐‑
sufficient  to  convict  him  on  any  count.  The  argument  is  friv-­‐‑
olous.   The   evidence,   much   of   it   from   Blagojevich’s   own  
mouth,  is  overwhelming.  To  the  extent  there  are  factual  dis-­‐‑
putes,   the   jury   was   entitled   to   credit   the   prosecution’s   evi-­‐‑
dence  and  to  find  that  Blagojevich  acted  with  the  knowledge  
required  for  conviction.  
     But  a  problem  in  the  way  the  instructions  told  the  jury  to  
consider   the   evidence   requires   us   to   vacate   the   convictions  
on  counts  that  concern  Blagojevich’s  proposal  to  appoint  Va-­‐‑
lerie  Jarrett  to  the  Senate  in  exchange  for  an  appointment  to  
the  Cabinet.  A  jury  could  have  found  that  Blagojevich  asked  
the  President-­‐‑elect  for  a  private-­‐‑sector  job,  or  for  funds  that  
he   could   control,   but   the   instructions   permitted   the   jury   to  
convict  even  if  it  found  that  his  only  request  of  Sen.  Obama  
was  for  a  position  in  the  Cabinet.  The  instructions  treated  all  
proposals  alike.  We  conclude,  however,  that  they  are  legally  
different:   a   proposal   to   trade   one   public   act   for   another,   a  
form   of   logrolling,   is   fundamentally   unlike   the   swap   of   an  
official  act  for  a  private  payment.  
     Because  the  instructions  do  not  enable  us  to  be  sure  that  
the   jury   found   that   Blagojevich   offered   to   trade   the   ap-­‐‑
pointment   for   a   private   salary   after   leaving   the   Governor-­‐‑
ship,  these  convictions  cannot  stand.  Compare  Yates  v.  Unit-­‐‑
ed  States,  354  U.S.  298  (1957),  and  United  States  v.  Rivera  Bor-­‐‑
rero,  771  F.3d  973  (7th  Cir.  2014),  with  Griffin  v.  United  States,  
502   U.S.   46   (1991).   (Perhaps   because   the   jury   deadlocked   at  
the   first   trial,   the   United   States   does   not   seriously   contend  
6                                                                  No.  11-­‐‑3853  

that  any  error  was  harmless;  a  one-­‐‑line  statement  in  the  brief  
differs  from  an  argument.  Cf.  Hedgpeth  v.  Pulido,  555  U.S.  57,  
60–62  (2008)  (an  error  of  this  kind  is  not  “structural”).)  
      McCormick  describes  the  offense  as  a  quid  pro  quo:  a  public  
official  performs  an  official  act  (or  promises  to  do  so)  in  ex-­‐‑
change  for  a  private  benefit,  such  as  money.  See  also  United  
States  v.  Sun-­‐‑Diamond  Growers  of  California,  526  U.S.  398,  404–
05   (1999);   United   States   v.   McDonnell,   2015   U.S.   App.   LEXIS  
11889  (4th  Cir.  July  10,  2015).  A  political  logroll,  by  contrast,  
is  the  swap  of  one  official  act  for  another.  Representative  A  
agrees  with  Representative  B  to  vote  for  milk  price  supports,  
if   B   agrees   to   vote   for   tighter   controls   on   air   pollution.   A  
President   appoints   C   as   an   ambassador,   which   Senator   D  
asked   the   President   to   do,   in   exchange   for   D’s   promise   to  
vote   to   confirm   E   as   a   member   of   the   National   Labor   Rela-­‐‑
tions   Board.   Governance   would   hardly   be   possible   without  
these   accommodations,   which   allow   each   public   official   to  
achieve   more   of   his   principal   objective   while   surrendering  
something  about  which  he  cares  less,  but  the  other  politician  
cares  more  strongly.  
    A   proposal   to   appoint   a   particular   person   to   one   office  
(say,  the  Cabinet)  in  exchange  for  someone  else’s  promise  to  
appoint  a  different  person  to  a  different  office  (say,  the  Sen-­‐‑
ate),  is  a  common  exercise  in  logrolling.  We  asked  the  prose-­‐‑
cutor   at   oral   argument   if,   before   this   case,   logrolling   had  
been   the   basis   of   a   criminal   conviction   in   the   history   of   the  
United   States.   Counsel   was   unaware   of   any   earlier   convic-­‐‑
tion   for   an   exchange   of   political   favors.   Our   own   research  
did  not  turn  one  up.  It  would  be  more  than  a  little  surprising  
to  Members  of  Congress  if  the  judiciary  found  in  the  Hobbs  
No.  11-­‐‑3853                                                                     7  

Act,  or  the  mail  fraud  statute,  a  rule  making  everyday  poli-­‐‑
tics  criminal.  
      Let’s   work   this   through   statute   by   statute.   Section   1951,  
the   Hobbs   Act,   which   underlies   Counts   21   and   22,   forbids  
interference   with   commerce   by   robbery   or   extortion.   Blago-­‐‑
jevich   did   not   rob   anyone,   and   extortion,   a   defined   term,  
“means   the   obtaining   of   property   from   another,   with   his  
consent,   induced   by   wrongful   use   of   actual   or   threatened  
force,   violence,   or   fear,   or   under   color   of   official   right”  
(§1951(b)(2)).   The   indictment   charged   Blagojevich   with   the  
“color  of  official  right”  version  of  extortion,  but  none  of  the  
evidence  suggests  that  Blagojevich  claimed  to  have  an  “offi-­‐‑
cial   right”   to   a   job   in   the   Cabinet.   He   did   have   an   “official  
right”  to  appoint  a  new  Senator,  but  unless  a  position  in  the  
Cabinet  is  “property”  from  the  President’s  perspective,  then  
seeking  it  does  not  amount  to  extortion.  Yet  a  political  office  
belongs   to   the   people,   not   to   the   incumbent   (or   to   someone  
hankering   after   the   position).   Cleveland   v.   United   States,   531  
U.S.   12   (2000),   holds   that   state   and   municipal   licenses,   and  
similar  documents,  are  not  “property”  in  the  hands  of  a  pub-­‐‑
lic  agency.  That’s  equally  true  of  public  positions.  The  Presi-­‐‑
dent-­‐‑elect   did   not   have   a   property   interest   in   any   Cabinet  
job,  so  an  attempt  to  get  him  to  appoint  a  particular  person  
to   the   Cabinet   is   not   an   attempt   to   secure   “property”   from  
the  President  (or  the  citizenry  at  large).  
    Sekhar  v.  United  States,  133  S.  Ct.  2720  (2013),  shows  that  
the   phrase   “obtaining   of   property”   in   the   Hobbs   Act   must  
not  be  extended  just  to  penalize  shady  dealings.  Sekhar  holds  
that  a  recommendation  about  investments  is  not  “property”  
under  §1951(b)(2)  for  two  principal  reasons:  first,  in  the  long  
history   of   extortion   law   it   had   never   before   been   so   under-­‐‑
8                                                                No.  11-­‐‑3853  

stood   (similarly,   political   logrolling   has   never   before   been  
condemned   as   extortion);   second,   the   making   of   a   recom-­‐‑
mendation  is  not  transferrable.  The  Court  restricted  “proper-­‐‑
ty”   to   what   one   owner   can   transfer   to   another.   By   that  
standard  a  job  in  the  Cabinet  (or  any  other  public  job)  is  not  
“property”  from  the  employer’s  perspective.  It  is  not  owned  
by   the   person   with   appointing   power,   and   it   cannot   be  
deeded  over.  The  position  may  be  filled  by  different  people,  
but  the  position  itself  is  not  a  transferrable  property  interest.  
A   position   is   “held”   or   “occupied”   but   not   “obtained,”   and  
under  Sekhar  something  that  cannot  be  “obtained”  also  can-­‐‑
not  be  the  subject  of  extortion.  
     Section   666,   the   basis   (through   a   conspiracy   charge)   of  
Count   23,   forbids   theft   or   bribery   in   publicly   funded   pro-­‐‑
grams  (of  which  the  State  of  Illinois  is  one).  Count  23  relies  
on   §666(a)(1)(B),   which   makes   it   a   crime   for   an   agent   of   a  
covered   organization   to   solicit   “corruptly   …   anything   of  
value”   in   connection   with   a   transaction   worth   $5,000   or  
more.  “Corruptly”  refers  to  the  recipient’s  state  of  mind  and  
indicates  that  he  understands  the  payment  as  a  bribe  or  gra-­‐‑
tuity.   United   States   v.   Hawkins,   777   F.3d   880,   882   (7th   Cir.  
2015).  It  would  not  be  plausible  to  describe  a  political  trade  
of  favors  as  an  offer  or  attempt  to  bribe  the  other  side.  What  
is  more,  §666(c)  provides  that  the  section  as  a  whole  does  not  
apply   “to   bona   fide   salary,   wages,   fees,   or   other   compensa-­‐‑
tion   paid,   or   expenses   paid   or   reimbursed,   in   the   usual  
course   of   business.”   Compensation   for   a   job   by   someone  
other   than   a   ghost   worker   is   a   “bona   fide   salary”—and,   as  
we’ve  pointed  out,  the  “usual  course  of  business”  in  politics  
includes  logrolling.  
No.  11-­‐‑3853                                                                  9  

      The  indictment  also  charged  Blagojevich  with  wire  fraud,  
in   violation   of   18   U.S.C.   §1343.   That   the   negotiations   used  
the   phone   system   is   indisputable,   but   where’s   the   fraud?  
Blagojevich  did  not  try  to  deceive  Sen.  Obama.  The  prosecu-­‐‑
tor  contended  that  Blagojevich  deprived  the  public  of  its  in-­‐‑
tangible   right   to   his   honest   services,   which   18   U.S.C.   §1346  
defines   as   a   form   of   fraud.   To   call   this   an   honest-­‐‑services  
fraud   supposes   an   extreme   version   of   truth   in   politics,   in  
which   a   politician   commits   a   felony   unless   the   ostensible  
reason  for  an  official  act  also  is  the  real  one.  So  if  a  Governor  
appoints  someone  to  a  public  commission  and  proclaims  the  
appointee  “the  best  person  for  the  job,”  while  the  real  reason  
is   that   some   state   legislator   had   asked   for   a   friend’s   ap-­‐‑
pointment  as  a  favor,  then  the  Governor  has  committed  wire  
fraud   because   the   Governor   does   not   actually   believe   that  
the   appointee   is   the   best   person   for   the   job.   That’s   not   a  
plausible   understanding   of   §1346,   even   if   (as   is   unlikely)   it  
would   be   valid   under   the   First   Amendment   as   a   criminal  
penalty  for  misleading  political  speech.  And  no  matter  what  
one   makes   of   the   subject,   the   holding   of   Skilling   v.   United  
States,  561  U.S.  358  (2010),  prevents  resort  to  §1346  to  penal-­‐‑
ize   political   horse-­‐‑trading.   Skilling   holds   that   only   bribery  
and  kickbacks  violate  §1346.  So  unless  political  logrolling  is  
a  form  of  bribery,  which  it  is  not,  §1346  drops  out.  
     The  prosecutor  insists,  however,  that  Blagojevich’s  situa-­‐‑
tion  is  different  and  uncommon  because  he  sought  a  post  in  
the  Cabinet  for  himself.  It  isn’t  clear  to  us  that  this  is  unusu-­‐‑
al.  The  current  Secretary  of  State  was  appointed  to  that  posi-­‐‑
tion  from  a  seat  in  the  Senate,  and  it  wouldn’t  surprise  us  if  
this   happened   at   least   in   part   because   he   had   performed   a  
political   service   for   the   President.   Ambassadors,   too,   come  
10                                                                     No.  11-­‐‑3853  

from   the   House   or   Senate   (or   from   state   politics)   as   part   of  
political  deals.  
     Some  historians  say  that  this  is  how  Earl  Warren  came  to  
be   Chief   Justice   of   the   United   States:   he   delivered   the   Cali-­‐‑
fornia   delegation   at   the   1952   Republican   convention   to   Ei-­‐‑
senhower   (rather   than   Senator   Taft)   in   exchange   for   a   com-­‐‑
mitment  to  appoint  him  to  the  next  vacancy  on  the  Supreme  
Court.  See,  e.g.,  Morton  J.  Horwitz,  The  Warren  Court  and  the  
Pursuit   of   Justice  7   (1998);   Arthur   Paulson,   Realignment   and  
Party   Revival:   Understanding   American   Electoral   Politics   at   the  
Turn   of   the   Twenty-­‐‑First   Century  86   (2000).   Whether   this   ac-­‐‑
count  is  correct  is  debatable,  see  Jim  Newton,  Justice  for  All:  
Earl   Warren   and   the   Nation   He   Made  6–11   (2006),   and   Chief  
Justice   Warren   himself   denied   that   a   deal   had   been   made  
(though   perhaps   a   political   debt   had   been   incurred),   The  
Memoirs   of   Earl   Warren  250–61   (1977).   If   the   prosecutor   is  
right,  and  a  swap  of  political  favors  involving  a  job  for  one  
of  the  politicians  is  a  felony,  then  if  the  standard  account  is  
true   both   the   President   of   the   United   States   and   the   Chief  
Justice  of  the  United  States  should  have  gone  to  prison.  Yet  
although   historians   and   political   scientists   have   debated  
whether  this  deal  was  made,  or  whether  if  made  was  ethical  
(or   politically   unwise),   no   one   to   our   knowledge   has   sug-­‐‑
gested   that   it   violated   the   statutes   involved   in   this   case.  
(Whether  it  might  have  violated  18  U.S.C.  §599,  and  whether  
that  statute  is  compatible  with  the  First  Amendment,  are  is-­‐‑
sues  we  do  not  address.)  
   Let   us   go   through   the   three   statutes   again.   McCormick  
holds   that   a   politician’s   offer   to   perform   a   valuable   service  
can   violate   §1951   as   extortion   if   it   involves   a   quid   pro   quo:   a  
public  act  in  exchange  for  a  valuable  return  promise.  We’ve  
No.  11-­‐‑3853                                                                    11  

already  explained,  however,  why  logrolling  does  not  violate  
§1951.   The   exclusion   in   §666(c)   for   bona   fide   employment  
also  applies  no  matter  who  gets  the  job.  Who  would  get  the  
public  job  does  not  matter  to  §1346  either.  Indeed,  the  analy-­‐‑
sis  in  United  States  v.  Thompson,  484  F.3d  877  (7th  Cir.  2007),  
applies   to   Blagojevich   too.   Thompson   reversed   convictions  
under   §666   and   §1346   that   had   been   obtained   on   a   theory  
that   a   public   employee’s   interest   in   keeping   her   job   meant  
that  she  violated  federal  law  if  she  performed  any  aspect  of  
her   job   in   ways   that   she   knew   she   shouldn’t.   (The   asserted  
error  in  Thompson  was  an  incorrect  ranking  of  bidders  for  a  
travel-­‐‑services   contract.)   Thompson   holds,   among   other  
things,   that   the   interest   in   receiving   a   salary   from   a   public  
job  is  not  a  form  of  private  benefit  for  the  purpose  of  federal  
criminal  statutes.  
      Put   to   one   side   for   a   moment   the   fact   that   a   position   in  
the   Cabinet   carries   a   salary.   Suppose   that   Blagojevich   had  
asked,  instead,  that  Sen.  Obama  commit  himself  to  support-­‐‑
ing  a  program  to  build  new  bridges  and  highways  in  Illinois  
as   soon   as   he   became   President.   Many   politicians   believe  
that   public-­‐‑works   projects   promote   their   re-­‐‑election.   If   the  
prosecutor  is  right  that  a  public  job  counts  as  a  private  bene-­‐‑
fit,  then  the  benefit  to  a  politician  from  improved  chances  of  
election   to   a   paying   job   such   as   Governor—or   a   better   pro-­‐‑
spect  of  a  lucrative  career  as  a  lobbyist  after  leaving  office—
also  would  be  a  private  benefit,  and  we  would  be  back  to  the  
proposition   that   all   logrolling   is   criminal.   Even   a   politician  
who   asks   another   politician   for   favors   only   because   he   sin-­‐‑
cerely  believes  that  these  favors  assist  his  constituents  could  
be  condemned  as  a  felon,  because  grateful  constituents  make  
their  gratitude  known  by  votes  or  post-­‐‑office  employment.  
12                                                                   No.  11-­‐‑3853  

     What   we   have   said   so   far   requires   the   reversal   of   the  
convictions  on  Counts  5,  6,  21,  22,  and  23,  though  the  prose-­‐‑
cutor   is   free   to   try   again   without   reliance   on   Blagojevich’s  
quest  for  a  position  in  the  Cabinet.  (The  evidence  that  Blago-­‐‑
jevich  sought  money  in  exchange  for  appointing  Valerie  Jar-­‐‑
rett  to  the  Senate  is  sufficient  to  convict,  so  there  is  no  dou-­‐‑
ble-­‐‑jeopardy  obstacle  to  retrial.  See  Burks  v.  United  States,  437  
U.S.   1   (1978).)   Because   many   other   convictions   remain   and  
the   district   judge   imposed   concurrent   sentences,   the   prose-­‐‑
cutor   may   think   retrial   unnecessary—but   the   judge   may  
have   considered   the   sought-­‐‑after   Cabinet   appointment   in  
determining  the  length  of  the  sentence,  so  we  remand  for  re-­‐‑
sentencing   across   the   board.   (The   concluding   part   of   this  
opinion  discusses  some  other  sentencing  issues.)  
     With  the  exception  of  the  proposed  Cabinet  deal,  the  jury  
instructions   are   unexceptionable.   They   track   McCormick.  
Much   of   Blagojevich’s   appellate   presentation   assumes   that  
extortion   can   violate   the   Hobbs   Act   only   if   a   quid   pro   quo   is  
demanded  explicitly,  but  the  statute  does  not  have  a  magic-­‐‑
words  requirement.  Few  politicians  say,  on  or  off  the  record,  
“I  will  exchange  official  act  X  for  payment  Y.”  Similarly  per-­‐‑
sons   who   conspire   to   rob   banks   or   distribute   drugs   do   not  
propose  or  sign  contracts  in  the  statutory  language.  “Nudge,  
nudge,  wink,  wink,  you  know  what  I  mean”  can  amount  to  
extortion  under  the  Hobbs  Act,  just  as  it  can  furnish  the  gist  
of  a  Monty  Python  sketch.  
      Blagojevich   contends   that   he   was   entitled   to   an   instruc-­‐‑
tion   that,   if   he   believed   in   good   faith   that   his   conduct   was  
lawful,   then   he   must   be   acquitted.   That   is   not   so;   an   open-­‐‑
ended   “good   faith”   defense   would   be   either   a   mistake-­‐‑of-­‐‑
law   defense   in   disguise   or   an   advice-­‐‑of-­‐‑counsel   defense  
No.  11-­‐‑3853                                                                   13  

without  demonstrating  advice  of  counsel.  This  circuit’s  pat-­‐‑
tern   jury   instructions   call   for   a   good-­‐‑faith   instruction   only  
when   the   statute   contains   a   term   such   as   “willful”   that   (as  
understood   for   that   particular   statute)   makes   knowledge   of  
the  law  essential.  Pattern  Criminal  Jury  Instructions  of  the  Sev-­‐‑
enth  Circuit  §6.10  (2012  revision).  
     Suppose   Blagojevich   believed   that   winks   and   nudges  
avoid  the  McCormick  standard.  That  would  be  legally  wrong,  
and   the   fact   that   he   believed   it   would   not   support   acquittal  
unless   mistake   of   law   is   a   defense.   Blagojevich   does   not   ar-­‐‑
gue  that  knowledge  of  the  law  is  essential  to  conviction  un-­‐‑
der  §666  or  §1951,  so  there’s  no  basis  for  a  good-­‐‑faith  instruc-­‐‑
tion.   See   United   States   v.   Caputo,   517   F.3d   935,   942   (7th   Cir.  
2008);  United  States  v.  Wheeler,  540  F.3d  683,  689–90  (7th  Cir.  
2008).  It  is  enough  for  the  instruction  to  cover  the  mental  el-­‐‑
ements   required   by   each   statute.   That   a   given   defendant  
wants  to  apply  the  phrase  “good  faith”  to  the  lack  of  essen-­‐‑
tial  knowledge  or  intent  does  not  imply  the  need  for  a  sepa-­‐‑
rate  instruction;  a  jury’s  task  is  hard  enough  as  it  is  without  
using   multiple   phrases   to   cover   the   same   subject.   These   in-­‐‑
structions   defined   the   statutes’   mens   rea   elements   correctly;  
no  more  was  required.  
    The   argument   for   a   good-­‐‑faith   instruction   relies   princi-­‐‑
pally  on  Cheek  v.  United  States,  498  U.S.  192  (1991),  but  that’s  
a  different  kettle  of  fish.  The  Justices  read  the  word  “willful-­‐‑
ly”  in  a  particular  tax  law  to  require  proof  that  the  accused  
knew   the   law,   which   the   Justices   saw   as   technical   and   be-­‐‑
yond  the  ken  of  many  taxpayers.  The  word  “willfully”  does  
not   appear   in   any   of   the   statutes   that   Blagojevich   was  
charged  with  violating.  Anyway,  he  does  not  deny  knowing  
the  rule  of  McCormick,  under  which  the  exchange  of  an  offi-­‐‑
14                                                                                No.  11-­‐‑3853  

cial   act   for   a   private   benefit   is   illegal,   so   Cheek   would   not  
help   him   even   if   it   applied.   The   “good   faith”   argument   is  
just   a   stalking   horse   for   the   contention   that   the   quid   pro   quo  
must   be   stated   explicitly   and   cannot   be   implied   from   hints  
and   nudges;   as   we   have   rejected   that   contention   directly,   it  
cannot  be  resuscitated  in  the  form  of  a  “good  faith”  instruc-­‐‑
tion  untethered  from  statutory  language.  
     The   district   judge   did   give   a   good-­‐‑faith   instruction   lim-­‐‑
ited  to  the  wire-­‐‑fraud  counts,  which  have  an  intent  require-­‐‑
ment  within  the  scope  of  §6.10.  The  judge  used  the  language  
of   §6.10,   as   modified   to   fit   the   specific   charges,   and   added  
one  sentence  at  the  end.  Here’s  how  the  instruction  wrapped  
up:  
       The   burden   is   not   on   the   defendant   to   prove   his   good   faith;   ra-­‐‑
       ther,   the   government   must   prove   beyond   a   reasonable   doubt  
       that   the   defendant   acted   with   the   requisite   intent.   The   govern-­‐‑
       ment   is   not   required   to   prove   that   the   defendant   knew   his   acts  
       were  unlawful.  

Blagojevich   contends   that   this   instruction’s   final   sentence   is  
improper.  To  the  contrary,  the  sentence  just  reminds  the  jury  
that   mistake   of   law   is   not   a   defense.   The   wire-­‐‑fraud   statute  
requires  a  specific  intent  to  defraud  but  not  wilfulness  or  any  
other   proxy   for   knowledge   of   the   law.   To   the   extent   that  
Blagojevich  may  think  that  a  need  to  show  intent  to  defraud  
is  the  same  as  a  need  to  show  knowledge  about  what  the  law  
requires,  he  misreads  United  States  v.  LeDonne,  21  F.3d  1418,  
1430   (7th   Cir.   1994).   See   Barlow   v.   United   States,   32   U.S.   (7  
Pet.)   404,   410–11   (1833)   (distinguishing   these   two   subjects).  
The  district  judge  was  concerned  that  Blagojevich  had  been  
trying   to   argue   mistake-­‐‑of-­‐‑law   indirectly   even   though   none  
of   the   statutes   requires   legal   knowledge;   under   the   circum-­‐‑
stances,  it  was  not  an  abuse  of  discretion  to  add  a  caution  to  
No.  11-­‐‑3853                                                                  15  

the  instructions.  Cf.  United  States  v.  Curtis,  781  F.3d  904,  907  
(7th   Cir.   2015)   (an   instruction   is   proper   unless   “as   a   whole  
[it]  misled  the  jury  as  to  the  applicable  law”).  
    We   now   take   up   challenges   to   the   admission   and   exclu-­‐‑
sion   of   evidence.   Each   trial   lasted   about   a   month,   so   there  
were  plenty  of  evidentiary  rulings.  On  the  whole,  the  district  
judge   allowed   the   defense   considerable   latitude,   but   Blago-­‐‑
jevich  can’t  complain  about  the  rulings  in  his  favor.  He  does  
complain  about  several  that  went  the  prosecution’s  way,  and  
we  discuss  three  of  them.  
    The   first   concerns   a   ruling   that   excluded   wiretap   tran-­‐‑
scripts  showing  that  at  the  same  time  Blagojevich  was  asking  
the  President-­‐‑elect  for  something  in  exchange  for  appointing  
Valerie  Jarrett  to  the  Senate,  he  was  asking  Michael  Madigan  
(Speaker  of  the  state’s  House  of  Representatives)  to  support  
his  political  program  in  exchange  for  appointing  Lisa  Madi-­‐‑
gan,  Michael’s  daughter,  to  the  Senate.  Blagojevich’s  lawyers  
contended   that   his   objective   all   along   was   to   appoint   Lisa  
Madigan,   then   (and   now)   the   Attorney   General   of   Illinois.  
The  district  judge  did  not  allow  this  wiretap  evidence,  ruling  
that  it  would  divert  attention  from  the  indictment’s  charges.  
A  bank  robber  cannot  show  that  on  many  other  occasions  he  
entered   a   bank   without   pulling   a   gun   on   a   teller,   nor   can   a  
teller  charged  with  embezzlement  show  how  often  he  made  
correct  entries  in  the  books.  
    As  we’ve  mentioned,  the  district  court  gave  the  defense  a  
long   leash,   and   the   judge   was   entitled   to   conclude   that   evi-­‐‑
dence  about  negotiations  with  Speaker  Madigan  would  side-­‐‑
track  this  trial.  See  Fed.  R.  Evid.  403.  The  Madigan  conversa-­‐‑
tions   could   have   shown   that   Blagojevich   was   negotiating  
with   many   people   for   the   best   deal;   they   would   not   have  
16                                                                                  No.  11-­‐‑3853  

shown  that  any  of  his  requests  to  the  President-­‐‑elect  or  Rep.  
Jackson  was  lawful.  The  judge  did  permit  Blagojevich  to  tes-­‐‑
tify   that   he   had   planned   to   appoint   Lisa   Madigan   all   along  
and   that   he   was   deceiving   rather   than   extorting   the   Presi-­‐‑
dent-­‐‑elect.   (In   the   end,   however,   he   appointed   Roland   Bur-­‐‑
ris,   not   Lisa   Madigan.)   Some   transcripts   admitted   for   other  
purposes  also  contained  Lisa  Madigan’s  name.  
   Come   the   closing   argument,   the   prosecutor   used   the  
judge’s  ruling  to  advantage,  stating:  
       And  the  Lisa  Madigan  deal,  you’ll  have  the  calls,  November  1st  
       through   November   13th.   Go   back   and   look   at   the   calls   and   see  
       how  many  times  Lisa  Madigan  is  actually  mentioned  …  .  That’s  
       one,   and   two,   how   often   is   she   mentioned   in   a   way   that   she   is  
       not   a   stalking   horse,   and   you’re   not   going   to   find   it.   She   was   a  
       stalking  horse.  

Blagojevich   contends   that   this   argument   violated   the   Due  
Process   Clause   by   so   misleading   the   jury   that   it   could   no  
longer   think   rationally   about   his   guilt.   See   Darden   v.   Wain-­‐‑
wright,  477  U.S.  168,  181  (1986).  
    Having  persuaded  the  judge  to  keep  most  Madigan  tran-­‐‑
scripts   out   of   evidence,   the   prosecutor   should   not   have   ar-­‐‑
gued  that  the  record  contains  very  few  references  to  her.  The  
paucity  of  references  was  a  result  of  the  prosecutor’s  strate-­‐‑
gy,   not   the   defense’s   strategy   or   a   shortage   of   references   in  
the   recordings.   But   Darden   sets   a   very   high   bar   for   a   due-­‐‑
process  challenge  to  a  prosecutor’s  closing  argument.  In  the  
main,   the   right   response   is   argument   from   the   defense   or  
correction  from  the  judge,  not  reversal  on  appeal.  Especially  
not   when   the   trial   lasted   five   weeks   and   the   prosecutorial  
comment  lasted  a  few  seconds.  It  is  extraordinarily  unlikely  
that  this  comment,  about  what  is  (as  we  have  mentioned)  a  
No.  11-­‐‑3853                                                                                     17  

collateral  if  not  an  irrelevant  matter,  could  have  affected  the  
jury’s  evaluation  of  the  contention  that  Blagojevich  violated  
the  Hobbs  Act  and  §666  by  asking  the  President-­‐‑elect  or  Rep.  
Jackson   for   cash   (or   a   lucrative   private-­‐‑sector   job)   in   ex-­‐‑
change  for  Blagojevich’s  appointment  of  the  new  Senator.  
      The  second  evidentiary  subject  concerns  a  recording  of  a  
conversation   between   John   Harris,   Blagojevich’s   chief   of  
staff,  and  William  Quinlan,  his  general  counsel.  Harris  testi-­‐‑
fied;  Quinlan  did  not.  During  the  direct  examination  of  Har-­‐‑
ris,   the   prosecutor   introduced   a   recording   of   a   call   between  
Harris  and  Quinlan,  during  which  Harris  asked  why  Blago-­‐‑
jevich   had   not   yet   signed   the   bill   extending   the   racetrack  
subsidy,   and   Quinlan   replied:   “Ah,   let’s   just   say,   it   is   what  
you   think.”   The   district   judge   admitted   the   statement   “not  
for  [its]  truth  but  for  the  effect  [it]  had  on  …  Harris  and  the  
decisions   that   he   ma[de]   as   a   result   of   th[e]   conversation.”  
The  Federal  Rules  of  Evidence  prohibit  hearsay,  which  is  an  
out  of  court  statement  used  to  prove  the  truth  of  the  matter  
stated,  see  Fed.  R.  Evid.  801(c)(2),  but  with  the  judge’s  limita-­‐‑
tion   Quinlan’s   statement   was   not   hearsay.   The   prosecutor  
then   asked   Harris   what   he   understood   (he   answered   that  
Blagojevich  “was  holding  the  bill  because  he  wanted  to  talk  
to   [people]   about   getting   campaign   contributions   from   the  
racetrack   owners   before   he   signed”)   and   what   actions   he  
took  as  a  result.  No  problems  so  far.  
   Once  again,  though,  a  problem  cropped  up  in  the  closing  
argument.  The  prosecutor  said  this:  
    John   Harris   talks   to   the   defendant,   and   you   got   that   call   at   Tab  
    54,   and   he   asks   him   what   to   do   about   the   racing   bill   because  
    what   he   knows   is   he   has   approved   it,   there’s   a   green   light.   The  
    defendant   tells   him   in   that   call   “I’m   sitting   on   the   bill.”   He   al-­‐‑
    ready   had   a   hold   on   that   bill   as   of   noon   of   November   the   26th.  
18                                                                                    No.  11-­‐‑3853  

       What  John  Harris  told  you  is  that  the  excuse  that  he  got  from  the  
       defendant   on   that   call   made   no   sense   to   him,   it   was   a   red   flag.  
       He   said   something   to   him   like   “I   want   to   see   how   it   all   fits   to-­‐‑
       gether.”   What   Harris   told   you   there   is   there   was   nothing   to   see  
       on  this  bill  about  how  it  fit  in  with  anything  else  that  was  pend-­‐‑
       ing  at  that  time.  And  so  what  John  Harris  says,  “I  bet  he’s  hold-­‐‑
       ing  this  up  for  a  campaign  contribution.”  
       John  Harris  goes  to  Bill  Quinlan,  he  tells  him  what  his  concern  is,  
       and   he   asks   him   to   talk   to   the   defendant   and   find   out   if   that’s  
       what  he’s  doing.  And  you  got  the  call  at  Tab  56  where  Bill  Quinlan  
       confirms   that’s   exactly   what   the   defendant   is   doing.   And   what   John  
       Harris  testified  is  once  he  knew  that,  he  stepped  out,  and  he  left  
       it   to   the   defendant   and   Lon   Monk   [a   lobbyist;   formerly   Blago-­‐‑
       jevich’s  chief  of  staff]  to  figure  out.  He  knew  he  wasn’t  going  to  
       be  able  to  do  anything  once  he  had  a  hold  on  that  bill  waiting  for  
       a  campaign  contribution.  

The   language   we   have   italicized   is   the   problem.   It   takes  
Quinlan’s  statement  as  the  proposition  that  Blagojevich  was  
waiting   for   money.   That’s   a   hearsay   use.   The   only   proper  
use  of  the  statement  was  for  the  effect  it  had  on  Harris.  
    Perhaps   one   could   rescue   the   argument   by   saying   that  
the  italicized  sentence  is  just  shorthand  for  the  permitted  use  
of  Quinlan’s  recorded  words:  Harris  understood  them  as  con-­‐‑
firming  his  belief  that  Blagojevich  was  holding  the  bill  in  or-­‐‑
der   to   extract   money   from   racetrack   owners.   Jurors   might  
have  been  hard  pressed  to  tell  the  difference  between  “Quin-­‐‑
lan   confirmed   X”   and   “Harris   understood   Quinlan   to   con-­‐‑
firm  X.”  This  may  reflect  adversely  on  the  hearsay  doctrine;  
jurors  do  not  draw  subtle  distinctions  just  because  they  have  
been   part   of   the   common   law   since   the   eighteenth   century.  
At  all  events,  “subtle”  is  the  important  word.  Given  the  du-­‐‑
ration   of   this   trial   and   the   power   of   the   evidence,   the   fact  
that   a   prosecutor   says   “Quinlan   confirmed   X”   when   he  
should   have   said   “Harris   understood   Quinlan   to   have   con-­‐‑
No.  11-­‐‑3853                                                                    19  

firmed  X”  cannot  have  affected  the  outcome.  The  judge  him-­‐‑
self  seems  to  have  missed  the  distinction,  despite  his  earlier  
ruling.  The  likelihood  of  prejudice  from  this  misstatement  is  
minute,  and  without  prejudice  there’s  no  basis  for  a  reversal.  
See  United  States  v.  Richards,  719  F.3d  746,  764  (7th  Cir.  2013).  
     Now  for  the  third  evidentiary  issue,  and  the  last  we  dis-­‐‑
cuss.   During   trial,   the   judge   admitted   evidence   that,   before  
his   arrest,   Blagojevich   had   retained   the   services   of   lawyers  
with   experience   in   criminal   defense.   Blagojevich’s   appellate  
brief  contends  that  the  only  function  of  this  evidence  was  to  
imply  consciousness  of  guilt.  The  prosecutor  replies,  howev-­‐‑
er,  that  this  evidence  served  a  different  function:  to  address  
what   seemed   to   be   a   developing   advice-­‐‑of-­‐‑counsel   defense.  
To   this   Blagojevich   rejoins   that   he   never   raised   such   a   de-­‐‑
fense,  so  the  evidence  was  both  irrelevant  and  prejudicial.  
     “Advice  of  counsel  is  not  a  free-­‐‑standing  defense,  though  
a   lawyer’s   fully   informed   opinion   that   certain   conduct   is  
lawful  (followed  by  conduct  strictly  in  compliance  with  that  
opinion)   can   negate   the   mental   state   required   for   some  
crimes,   including   fraud.”   United   States   v.   Roti,   484   F.3d   934,  
935  (7th  Cir.  2007).  Blagojevich  did  not  mount  an  advice-­‐‑of-­‐‑
counsel   defense.   He   did   not   fully   reveal   his   actions   to   any  
lawyer,  did  not  receive  an  opinion  that  the  acts  were  lawful,  
and  did  not  comport  himself  strictly  in  compliance  with  any  
such  opinion.  But  he  hinted  in  that  direction.  Here  is  some  of  
his  testimony:  
  •   “I   immediately   had   Mary   [Stewart]   find   Bill   Quin-­‐‑
      lan   for   me   so   that   I   could   talk   to   Bill   Quinlan   my  
      lawyer,   the   governor’s   lawyer,   about   what   do   I   do  
      about   this,   how   do   I   handle   this,   because   I   wanted  
      to  be  very  careful  that  I  don’t  get  caught  up  in  some-­‐‑
20                                                                 No.  11-­‐‑3853  

       thing  that  I’m  not  aware  of  that  isn’t—that  is  poten-­‐‑
       tially   wrong   and   could   very   well   be   wrong.”   Tr.  
       3809.  
  •   “And  then  I  was  reconstructing  for  Bill  Quinlan,  my  
      lawyer,   basically,   you   know,   spilling   whatever   I  
      knew,   whatever   was   coming   into   my   mind   to   him  
      about   that   call,   about   that   conversation   about   the  
      fundraising   requests   from   Patrick   Magoon   [the  
      President   of   Children’s   Memorial   Hospital]   in   con-­‐‑
      nection  with  Dusty  Baker  [a  former  manager  of  the  
      Chicago   Cubs   who   was   lobbying   on   Magoon’s   be-­‐‑
      half]   calling   me.   And   so   I   was   relating   this   to   Bill  
      Quinlan  …  because  I  was  basically  trying  to  find  out  
      from  Quinlan  do  you  think  I  said  something  wrong?  
      Could   I   have   done—could   I   have   stumbled   into  
      crossing  a  line  of  some  sort?”  Tr.  4078.  
  •   “Q:  Why  were  you  telling  Bill  Quinlan  that?  A:  Be-­‐‑
      cause   Bill   Quinlan’s   my   general   counsel,   he’s   my  
      lawyer  and  he  was  in  many  ways,  you  know,  a—he  
      was  in  many  ways—you  know,  he—I  talked  to  him  
      about   everything   that   was   remotely   connected   to  
      anything  that  was  on  legal  issues  or  pending  inves-­‐‑
      tigation  and  all  the  rest  because  I  wanted  to  be  care-­‐‑
      ful  not  to  do  anything  wrong.”  Tr.  4079.  
  •   “Bill  Quinlan  …  was  my  general  counsel,  and  there  
      was  nothing  I  would  do  of  any  magnitude  that  I  felt  
      I   needed   to   discuss   with   my   general   counsel,   my  
      lawyer  Bill  Quinlan.”  Tr.  4092.  
  •   “Q:   Did   you   also   have   several   conversations   with  
      Bill   Quinlan   about   the   Senate   seat?   A:   Yes.   I   talked  
No.  11-­‐‑3853                                                                  21  

       to   Bill   Quinlan   about   it   constantly,   continuously,  
       almost   every   day.   Almost   every   day.   Q:   Did   you  
       have   conversations   with   Bill   Quinlan   about   [estab-­‐‑
       lishing]   a   501(c)(4)   [social-­‐‑welfare   organization]   in  
       relation  to  the  Senate  seat?  A:  I  had  several  conver-­‐‑
       sations   with   Bill   Quinlan   about   a   501(c)(4)   in   rela-­‐‑
       tion  to  the  Senate  seat.”  Tr.  4112.  
The   prosecutor   objected   to   all   of   this   testimony,   observing  
that  Blagojevich  had  not  tried  to  meet  the  requirements  of  an  
advice-­‐‑of-­‐‑counsel   defense,   but   the   judge   allowed   the   testi-­‐‑
mony  (this  is  one  of  the  many  examples  of  resolving  debata-­‐‑
ble  questions  in  the  defense’s  favor).  Having  asserted  that  he  
consulted  with  counsel,  Blagojevich  opened  the  door  to  evi-­‐‑
dence   that   he   had   other   lawyers   too   yet   was   keeping   mum  
about   what   they   told   him.   That’s   an   appropriate   topic   for  
evidence  and  for  comment  during  closing  argument.  
    Sentencing  is  the  only  other  subject  that  requires  discus-­‐‑
sion.   The   district   judge   concluded   that   the   Sentencing  
Guidelines  recommend  a  range  of  360  months  to  life  impris-­‐‑
onment  for  Blagojevich’s  offenses,  and  the  actual  sentence  is  
168   months.   Instead   of   expressing   relief,   Blagojevich   main-­‐‑
tains  that  the  sentence  is  too  high  because  the  range  was  too  
high.  The  judge  erred  in  two  respects,  Blagojevich  contends:  
first,   the   judge   included   as   loss   the   $1.5   million   that,   he  
found,   Blagojevich   had   asked   Rep.   Jackson’s   supporters   to  
supply.   See   U.S.S.G.   §2C1.1(b)(2).   He   calls   this   finding  
“speculative.”   The   judge   also   added   four   levels   under  
U.S.S.G.   §3B1.1(a)   after   finding   that   Blagojevich   was   the  
leader  or  organizer  of  criminal  activity  that  included  five  or  
more  participants  or  was  “otherwise  extensive”.  Blagojevich  
22                                                                    No.  11-­‐‑3853  

contends  that  the  many  persons  he  consulted  or  used  as  in-­‐‑
termediaries  should  not  count.  
    The   district   judge   did   not   err   in   either   respect.   The   $1.5  
million   figure   did   not   come   out   of   a   hat;   it   was   a   number  
discussed   in   the   recordings.   That   nothing   came   of   these  
overtures   does   not   affect   the   calculation   of   loss   under  
§2C1.1(b)(2),  because  it  is  an  amount  Blagojevich  intended  to  
receive   from   criminal   conduct   even   though   not   a   sum   any-­‐‑
one  else  turned  out  to  be  willing  (or  able)  to  pay.  As  for  the  
leadership  enhancement  for  an  “otherwise  extensive”  organ-­‐‑
ization:   This   applies   whether   or   not   the   defendant’s   subor-­‐‑
dinates   and   associates   are   criminally   culpable.   U.S.S.G.  
§3B1.1  Application  Note  3.  The  numbers  involved  here  sub-­‐‑
stantially  exceed  five  and  qualify  as  “otherwise  extensive.”  
     Any   error   in   the   Guidelines   calculation   went   in   Blago-­‐‑
jevich’s   favor.   After   calculating   the   360-­‐‑to-­‐‑life   range,   the  
judge  concluded  that  it  is  too  high  and  began  making  reduc-­‐‑
tions,  producing  a  range  of  151  to  188  months.  For  example,  
the  judge  gave  Blagojevich  a  two-­‐‑level  reduction  for  accept-­‐‑
ing  responsibility,  see  U.S.S.G.  §3E1.1,  and  took  off  two  more  
for   good   measure,   even   though   he   pleaded   not   guilty,   de-­‐‑
nied   culpability   at   two   lengthy   trials,   and   even   now   con-­‐‑
tends  that  the  evidence  is  insufficient  on  every  count  and  that  
he   should   have   been   acquitted   across   the   board.   That’s   the  
antithesis  of  accepting  responsibility.  The  judge  reduced  the  
range  further  by  deciding  not  to  count  all  of  the  $1.5  million  
as  loss,  even  though  he  had  decided  earlier  that  it  is  the  right  
figure.  The  prosecutor  has  not  filed  a  cross-­‐‑appeal  in  quest  of  
a   higher   sentence   but   is   entitled   to   defend   the   actual   sen-­‐‑
tence   of   168   months   (and   to   ask   for   its   re-­‐‑imposition   on   re-­‐‑
mand)  without  needing  to  file  an  appeal.  Removing  the  con-­‐‑
No.  11-­‐‑3853                                                               23  

victions  on  the  Cabinet  counts  does  not  affect  the  range  cal-­‐‑
culated   under   the   Guidelines.   It   is   not   possible   to   call   168  
months   unlawfully   high   for   Blagojevich’s   crimes,   but   the  
district   judge   should   consider   on   remand   whether   it   is   the  
most  appropriate  sentence.  
     The  convictions  on  Counts  5,  6,  21,  22,  and  23  are  vacat-­‐‑
ed;   the   remaining   convictions   are   affirmed.   The   sentence   is  
vacated,  and  the  case  is  remanded  for  retrial  on  the  vacated  
counts.  Circuit  Rule  36  will  not  apply.  If  the  prosecutor  elects  
to  drop  these  charges,  then  the  district  court  should  proceed  
directly  to  resentencing.  Because  we  have  affirmed  the  con-­‐‑
victions   on   most   counts   and   concluded   that   the   advisory  
sentencing   range   lies   above   168   months,   Blagojevich   is   not  
entitled  to  be  released  pending  these  further  proceedings.